                                        7621 13th Avenue, Brooklyn NY 11228
                                                Office: 718.305.1702
                                                 Fax: 718.395.1732
                                                                                     June 17, 2019
 VIA ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


         Re:     UNITED STATES V. OWENS, ET AL., 18 CR. 693 (RMB)
                 REPLY TO THE GOVERNMENT’S OPPOSITION

    Dear Judge Berman:
        Defense counsels for Attorney Ramses Owens respectfully makes the instant submission
in reply to the Government’s Opposition to the Amended Letter Motion filed with this Court on
May 30, 2019. (Dkt. 94, 95). The Government in its opposition contends that the Letter Motion
filed by on behalf of Attorney Ramses Owens should be denied pursuant to the fugitive
disentitlement doctrine. Additionally, the Government argues that Attorney Ramses Owens’
request for suppression of private information and materials should be denied because the
Government’s request was made via a Mutual Legal Assistance Treaty (“MLAT”); however,
MLAT’s do not shield the Government from constitutional requirements, either domestic or
abroad. The Government’s arguments in its opposition fail on several grounds.
                                          I.    BACKGROUND
        Attorney Ramses Owens is a native and citizen of the Republic of Panama who worked in
the Panamanian law firm Mossack Fonseca. It is important to note that Attorney Ramses Owens
was not a partner of Mossack Fonseca but a salary employee that took directions from his superiors
during his employment relationship. As a native and citizen of the Republic of Panama, Attorney
Ramses Owens has neither the duty to disclose to the United States any personal information nor
the obligation to file income tax returns with the United States federal government.
        On or about May 15, 2018, the Public Ministry of the Republic of Panama ordered for
Attorney Ramses Owens to be confined to house detention and his travel was restricted to solely
within the territory of the Republic of Panama. 1 (Exhibit B). On or about the month of August
2018, the order that placed Attorney Ramses Owens under house detention was modified and
Attorney Ramses Owens was given the option to post bail. On December 4, 2018, this Court
unsealed an indictment that named Attorney Ramses Owens as a defendant. On December 6, 2018,
the Public Ministry of the Republic of Panama arrested Attorney Ramses Owens pursuant to the

1
 The Seventh Prosecutor’s Office for Anticorruption ordered for Attorney Ramses Owens to be placed under house
arrest.

                                                      1
criminal investigation named “LAVA-JATO.” And for a period of 24 hours he was secluded by
the aforementioned government entity, which prevented him to have contact with either his family
or legal counsel. On December 7, 2018, the Second Prosecutor’s Office of Public Ministry of the
Republic of Panama initiated a criminal investigation entitled “Panama Papers- Siemens.” Again,
the previously mentioned government entity arrested and placed criminal charges against Attorney
Ramses Owens. On December 13, 2018, the 18th Circuit Criminal Court ordered the release of
Attorney Ramses Owens subject to restrictions placed by the criminal court. Dispite the order
issued by the 18th Circuit Criminal Court, the Director of the Direction of Judicial Investigation
(DIJ) refused to release Attorney Ramses Owens from detention
On December 17, 2018, this Court asked an Assistant United States Attorney (AUSA) about the
whereabouts of Attorney Ramses Owens. (Reference Dkt. 31-Transcript of Hearing) (Exhibit C)
The AUSA before the Court on the previously mentioned date only informed the Court that
Attorney Ramses Owens was in Panama. In other words, the AUSA did not disclose to the Court
that Attorney Ramses Owens was imprisoned by the Panamanian Authorities.
        On December 18, 2018, in good faith the undersigned counsels met the AUSAs overseeing
the prosecution of the above entitled criminal case to inform them of the events that transpired at
that particular period of time in the Republic of Panama.
         On January 10, 2019, the Supreme Court of Justice of the Republic of Panama (En banc)
adjudicated a Habeas Corpus filed by Attorney Ramses Owens against the Second Prosecutor’s
Office of the Public Ministry of the Republic of Panama. The Supreme Court ordered the release
of Attorney Ramses Owens subject to the following conditions that he: (1) surrender his passport
or travel documents, (2) abide to the travel restriction of not leaving the territory of the Republic
of Panama, (3) report to the Public Ministry of the Republic of Panama every Monday and Friday,
(4) maintain at his residential home at all times. On January 11, 2019, Attorney Ramses Owens
was released from detention because of the release order issued by the Supreme Court of Justice
of the Republic of Panama. 2 (Exhibits D, E, F)
        In sum, Attorney Ramses Owens has been arrested on three (3) different occasions, despite
having surrendered his passport to the Panamanian Authorities, posting bail twice, abiding with
two orders that restrict his travel only within the territory of the Republic of Panama, and has the
obligation to report twice a week to the officials of the Public Ministry of the Republic of Panama.
                                          II.    ARGUMENT

            A. U.S. ATTORNEY'S OFFICE FOR THE SOUTHERN DISTRICT OF
               NEW YORK CANNOT INFRINGE THE NATIONAL
               SOVEREIGNTY OF THE REPUBLIC OF PANAMA

       An Assistant United States Attorney carries the full weight and power of the United States
Government with him/her due to the nature of his/her office and job. The Government in its
opposition states the following: “despite the Government having expressed its willingness to
communicate with its foreign government counterparts to facilitate Owens’s ability to travel to the
United States to face the pending charges against him, Owens has not asked the Government to do
so, and the conclusory assertions in the Amended Letter about Owens’s inability to travel to the

2
 News report regarding unlawful detention of Attorney Ramses Owens.
https://www.youtube.com/watch?v=1_cmxS14ilo


                                                     2
United States to face charges are contrary to his counsel’s statements to the Government that he
was unwilling to travel to the United States.”3 (Govt. Opposition Pg. 4)
        The aforesaid statement by Government in its opposition is a clear example that the AUSAs
strongly believe that they can flex their muscles and tell their agent the Panamanian government
to backdown and take a backseat to the prosecution of Attorney Ramses Owens. To clarify, the
Supreme Court of Justice of the Republic of Panama (the highest court of the Republic of Panama)
has ordered that Attorney Ramses Owens cannot depart the territory of the Republic of Panama
without its consent. In addition, Attorney Ramses Owens is confronting criminal investigations
and cases in the Republic of Panama. In other words, the Government does not care or take in
consideration the superior interest of a sovereign nation like the Republic of Panama to prosecute
its own citizen. In light of the facts stated above, the Government can only make such a statement
like the one supra if the Panamanian authorities are actually its agent.
        One of the fundamental attributes of sovereignty is a state's authority to exercise criminal
jurisdiction over persons accused of committing crimes within its territory. (Abdullahi v. Pfizer,
Inc., 562 F.3d 163, 206 (2d Cir. 2009)). Any government, however violent and wrongful in its
origin, must be considered a de facto government if it was in the full and actual exercise of
sovereignty over a territory and people large enough for a nation." (Ford v. Surget, [**32] 97 U.S.
(7 Otto) 594, 620, 24 L. Ed. 1018 (1878) (Clifford, J., concurring) (cited in Kadic v. Karadzic, 70
F.3d 232, 244 (2d Cir. 1995)). From the statement made by the Government, the interest of the
Republic of Panama to investigate and later prosecute its citizen, Attorney Ramses Owens, is not
important to the United States. To reiterate, the absence of Attorney Ramses Owens in the above entitled
case is because judicial orders issued by Panamanian courts prevent him to depart the territory of the
Republic of Panama to assure his presence in the pending criminal cases. In other words, Attorney Ramses
Owens absence from these proceedings is involuntary, thus he cannot be considered as a fugitive.
Furthermore, in the future, Attorney Ramses Owens will avail himself before this Court to confront the
charges against him. Therefore, the undersigned counsels on behalf of Attorney Ramses Owens respectfully
ask this Court to exclude the personal information and materials unlawfully obtained from Attorney Ramses
Owens’ mobile device by the Government via a MLAT request to its agent the Panamanian authorities for
him to have a fair trial in the future before this Court.

            B. THE GOVERNMENT WAS PUT ON NOTICE OF ATTORNEY
               RAMSES OWENS DETENTION BY THE INTERNATIONAL
               MEDIA COVERAGE OF THE CASES SURROUNDING THE
               “PANAMA PAPERS”
        The Government could not have been ignorant of the detention of Attorney Ramses Owens
by the Panamanian Authorities and the criminal charges that Attorney Ramses Owens faces in the
Republic of Panama. The international media is following and reporting the events that occur in
each investigation and criminal case around the world associated with the “Panama Papers” and
the former law firm “Mossack Fonseca.” Therefore, the Government has known that Attorney
Ramses Owens’s absence in these proceedings is involuntary because of the judicial orders issued
by the Panamanian courts. Traditionally, newspaper articles are ordinarily inadmissible hearsay if
sought to be entered into evidence for the truth of the matter asserted therein. (Fed. R. Evid. 802;
Jordonne v. Ole Bar & Grill, Inc., No. 13 Civ. 1573, 2016 U.S. Dist. LEXIS 56943, 2016 WL
3409088, at *6 (S.D.N.Y. Apr. 26, 2016), report and recommendation adopted sub nom. Jordan v.
3
 The part of the Government’s statement indicating that undersigned counsels stated that Attorney is unwilling
to travel to the United States to face the charges is grossly false.

                                                      3
Ole Bar & Grill, Inc., No. 13 Civ. 1573, 2016 U.S. Dist. LEXIS 78669, 2016 WL 3360524
(S.D.N.Y. June 16, 2016) ("To the extent that Plaintiffs offer these articles for the truth of the
matter asserted therein, they are inadmissible hearsay."); Holmes v. Gaynor, 313 F. Supp. 2d 345,
358 n.1 (S.D.N.Y. 2004) ("The newspaper article, however, is hearsay and inadmissible for
proving the truth of the matters asserted therein.")).
        However, articles offered not for the truth of the statements made therein, but rather to
show that a party had notice about a specific set of facts are sometimes admissible as non-hearsay
evidence. (Ole Bar & Grill, No. 13 Civ. 1573, 2016 U.S. Dist. LEXIS 56943, 2016 WL 3409088,
at *6 (finding that articles offered "to demonstrate that Defendants were on notice of allegations
of violence at their venue . . . [are] non-hearsay because they are not being offered for the truth of
the matter asserted"), and Housing Works, Inc. v. Turner, No. 00 Civ. 1122, 2004 U.S. Dist. LEXIS
18909, 2004 WL 2101900, at *4 (S.D.N.Y. Sept. 15, 2004), report and recommendation adopted
as modified, 362 F. Supp. 2d 434 (S.D.N.Y. 2005) (finding that weekly newsletters "cannot be
defined as hearsay under Federal Rule of Evidencem801(c) because the plaintiff has not cited them
to prove the truth of the statements they contain;" (United States v. Buck, 2017 U.S. Dist. LEXIS
190119, at *5-6 (S.D.N.Y. Oct. 28, 2017)).
        The news articles submitted with this reply are not for the truth of the statements contained
therein, but rather to demonstrate that the Government had notice that Attorney Ramses Owens is
facing criminal charges in the Republic of Panama and is unable to be present before this Court
because of the judicial orders that prevent him to depart the territory of the Republic of Panama.
Therefore, Attorney Ramses Owens cannot be deemed a fugitive because his absence in the
abovementioned criminal matter is involuntary. (Exhibit G)
           C. THE GOVERNMENT IS VIOLATING THE TERMS OF THE MLAT
        In late March of 1991, the United States and the Republic of Panama agreed to renew
negotiations on a treaty using a draft text essentially identical to the Mutual Legal Assistance
Treaty (MLAT) which the United States signed with the Bahamas in 1989. On April 11, 1991, the
United States and the Republic of Panama signed a MLAT that entered into force in the United
States on September 6, 1995. While many of the MLATs signed by the United States cover most
tax related felonies, several of them only have a limited coverage at best, for tax offenses. One
reason that MLATs do not cover tax offenses is because “tax laws embody a sovereign's political
will.” (Republic of Colom. v. Diageo N. Am. Inc., 531 F. Supp. 2d 365, 385 (E.D.N.Y. 2007)). In
addition, “they create property rights and affect each individual's relationship to his or her
sovereign.” (.id)
        The MLAT between United States and Panama excludes tax offenses except for tax matters
arising from unlawful activities otherwise covered by the MLAT. To clarify, the treaty “covers a
broad range of offenses, except pure cases of tax evasion.” On January 31, 2019, the Republic of
Panama enacted Law 70 of 2019, that establishes tax evasion as a criminal offense. According to
the terms of the MLAT, the double criminality rule must be satisfied before the requested
state assists the requesting state. In other words, assistance will be provided if the acts
charged are criminal by the laws of both countries. (Collins v. Loisel, 259 U.S. 309, 310, 42 S.
Ct. 469, 470 (1922)). It is important to note that the dates depicted in the Indictment of when
the alleged criminal offenses were committed are before January 31, 2019. Therefore, the
Republic of Panama should have denied the request of the United States for assistance because tax
evasion was not a crime in the Republic of Panama on the dates the alleged criminal acts mentioned
in the Indictment of this case supposedly occurred.

                                                  4
        Furthermore, the MLAT between the United States and Panama includes five kinds of
crimes for which double criminality is unnecessary. The criminal offenses are: (1) Crimes relating
to illegal narcotics trafficking; (2) theft; (3) a crime of violence; (4) fraud or the use of fraud; (5)
Violations of a law of one of the contracting states relating to currency or other financial
transactions. Regarding the criminal offense (4) fraud, the Annex makes it clear that ‘‘the
subparagraph would not include tax evasion cases not related to other offenses covered by this
Treaty . . .’’ In other words, fraud in relation to tax evasion is not covered in the MLAT between
the United States and Panama. From the facts stated above two questions arise. First, how is the
Government requesting information for an alleged tax evasion case under the MLAT? Second,
how is the Republic of Panama not denying the request of the Government for assistance in a tax
evasion case? Attorney Ramses Owens respectfully asks the Court to order the Government to
produce the MLAT applications sent to the Republic of Panama for the Court to review and
determine whether the requests are in accord with the terms of the MLAT signed between the
United States and the Republic of Panama. In sum, the treaty between the United States and the
Republic of Panama regarding Mutual Legal Assistance in criminal matters disclaims assistance
in purely tax evasion cases like the present one. (Exhibit H)
               D. ATTORNEY RAMSES OWENS IS NOT A FUGITIVE
        The fugitive disentitlement doctrine is not applicable to Attorney Ramses Owens because
he is not deliberately refusing to enter the United States in order to avoid prosecution. In other
words, the present issues are "whether Attorney Ramses Owens is free to leave the Republic of
Panama and travel to the United States and whether his failure to travel to the United States to face
prosecution is willful. As stated supra, Attorney Ramses Owens’s absent from these proceedings
due to the judicial orders issued by Panamanian courts prevent him to leave the territory of the
Republic of Panama, while criminal cases are pending, do not constitute a willingness not to avail
himself to the instant prosecution. As such this court must look to the totality of the circumstances
presented herein.
        The fugitive disentitlement doctrine prohibits an individual from using the courts to further
one claim while avoiding the courts' jurisdiction on another matter. The doctrine had allowed
appellate courts, based on their inherent authority, "to dismiss an appeal or writ in a criminal matter
when the party seeking relief becomes a fugitive." (Degen v. United States, 517 U.S. 820, 823, 116
S. Ct. 1777, 135 L. Ed. 2d 102 (1996) (citing Ortega-Rodriguez v. United States, 507 U.S. 234,
239, 113 S. Ct. 1199, 122 L. Ed. 2d 581 (1993) (cited in United States v. 6,190.00 in United States
Currency, 581 F.3d 881, 885 (9th Cir. 2009)).
        The fugitive disentitlement doctrine was originally developed by courts to support
dismissal of direct appeals by escaped criminal defendants. As the Supreme Court explained in
Smith v. United States, 94 U.S. 97, 97, 24 L. Ed. 32 (1876), "it is clearly within our discretion to
refuse to hear a criminal case in error, unless the convicted party . . . is where he can be made to
respond to any judgment we may render." Accord Molinaro v. New Jersey, 396 U.S. 365, 366, 24
L. Ed. 2d 586, 90 S. Ct. 498 (1970) (escape "disentitles the defendant to call upon the resources of
the Court for determination of his claims") (cited in Collazos v. United States, 368 F.3d 190, 197
(2d Cir. 2004)).
        In determining whether the fugitive disentitlement doctrine is applicable, a court should
consider the following four grounds: "1) assuring the enforceability of any decision that may be
rendered against the fugitive; 2) imposing a penalty for flouting the judicial process; 3)
discouraging flights from justice and promoting the efficient operation of the courts; and 4)

                                                   5
avoiding prejudice to the other side caused by the defendant's escape." (Empire Blue Cross & Blue
Shield v. Finkelstein, 111 F.3d 278, 280 (2d Cir. 1997) (drawing factors from Bar-Levy v. United
States Dep't of Justice, 990 F.2d 33, 35 (2d Cir. 1993)). Thus, in addition to protecting litigants
and ensuring that adverse judgments can be enforced, the fugitive disentitlement doctrine is
intended to sanction fugitives for affronting the dignity of the court and to deter other appellants
from absconding. (United States v. Awadalla, 357 F.3d 243, 245-46 (2d Cir. 2004)).
        The Government in its opposition misleads this Court by claiming Attorney Ramses Owens
is a fugitive based on the decision of the Court of Appeals for the Second Circuit in United States
v. Zedner, 555 F.3d 68, 78 (2d Cir.2009). In the previous mentioned case, Zedner, the defendant,
was given permission to leave the United States for no more than two weeks and before he left he
"was specifically warned that if he did not return within two weeks of leaving the United States,
he would be considered … to have absconded from supervision." (United States v. Zedner, 555
F.3d 68, 78 (2d Cir. 2008)). Zedner departed the United States on September 9, 2007 and failed to
return to the United States as required on or before September 23, 2007. (.id) Zedner was unable
to shed his fugitive status by being accused of new criminal conduct that led to foreign
governmental restrictions more than three months after the deadline for his return to the United
States. (.id)
        In contrast, Attorney Ramses Owens is not a citizen of the United States and he has resided
in the Republic of Panama his entire life. Since May of 2018, Attorney Ramses Owens has been
facing criminal charges in the Republic of Panama and under the custody of the Panamanian
authorities. On December 4, 2018, this Court unsealed an indictment that named Attorney Ramses
Owens as a defendant. In other words, the Government at the time the Indictment was unsealed by
this Court knew or should have known that the Ramses Owens was facing criminal charges in the
Republic of Panama and unable to travel freely to the United States without the permission from
the government of the Republic of Panama. Furthermore, the Government has never formally
offered to assist Attorney Ramses Owens to travel the United States. Therefore, Attorney Ramses
Owens cannot be considered a fugitive.
    1. THE FUGITIVE DISENTITLEMENT DOCTRINE IS NOT APPLICABLE
        The purposes of the fugitive disentitlement doctrine do not support applying it to Attorney
Ramses Owens. First, this Court will not be able to enforce its ruling against Attorney Ramses
Owens. In the event the Court ruled against Attorney Ramses Owens, the criminal case before this
Court will continue and Attorney Ramses Owens will still be required to avail himself before this
Court in the future. A denial by this Court of Attorney Ramses Owens’s request will allow the
Government to introduce the unlawfully obtained private information and material as evidence and
use it against Attorney Ramses Owens and his co-defendants. In contrast, if the Court’s decision
is favorable to Attorney Ramses Owens, it will ensure a fair trial for Attorney Ramses Owens and
his co-defendants.
        The second purpose of the fugitive disentitlement doctrine -- imposing a penalty for
flouting the judicial process -- also does not support applying the doctrine to Attorney Ramses
Owens. The Indictment in this case was unsealed on or about December 4, 2018. Shortly after,
Attorney Ramses Owens retained the undersigned counsels to represent him in the above entitled
matter. On December 18, 2018, the undersigned counsels met with the AUSAs to inform them of
Attorney Ramses Owens’s whereabouts and of the criminal cases against Attorney Ramses Owens
in the Republic of Panama which prevent him from departing the territory of the Republic of
Panama. In other words, Attorney Ramses Owens has demonstrated his intention to confront the

                                                 6
criminal matter against him in the United States. Furthermore, Attorney Ramses Owens’s actions
clearly indicates that he is not defying this Court’s authority. Therefore, Attorney Ramses Owens
is entitled to receive any potentially favorable ruling from this Court because he is willing to stand
and face the consequences of any potentially unfavorable rulings in the future.
         The third policy objective of the fugitive disentitlement doctrine -- discouraging flights
from justice – does not prevent this Court to consider Attorney Ramses Owens’s request. Should
the Court grant Attorney Ramses Owens's request to suppress the unlawfully obtained information
and material obtained by the Government it would not incentivize future defendants to flee
prosecution. The purpose of Attorney Ramses Owens’s request is to ensure he will have a fair
trial when he avails himself before this Court. Therefore, the third policy objective suggests that
the fugitive disentitlement doctrine is not applicable to Attorney Ramses Owens because his
request does not compromise the authority of this Court.
         Lastly, the doctrine's fourth policy objective -- avoiding prejudice to the other parties
caused by the defendant's escape – also does not support the application of the doctrine to Attorney
Ramses Owens. The Government has not suffered any prejudice because it knew or should have
known that at the time the indictment was unsealed by this Court that Attorney Ramses Owens
was under the custody of the Panamanian authorities and unable to travel to the United States. It
is important to note that Attorney Ramses Owens is not in hiding and the Government knows his
whereabouts in the Republic of Panama. Moreover, the Government in its opposition does not state
on how a favorable decision to Attorney Ramses Owens’s request will be prejudicial to it.
         In light of the facts stated above, the Court should find that Attorney Ramses Owens is not
a fugitive.
           E. THE GOVERNMENT VIOLATED CONSTUTIONAL
              REQUIREMENTS AND THE CONDUCT OF THE PANAMANIAN
              AUTHORITIES SHOCKS THE CONSCIENCE
        In the Second Circuit, Federal District Courts have consistently held that the exclusionary
rule does not govern the conduct of foreign government officers. However, the U.S. Court of
Appeals for the Second Circuit has recognized two exceptions to this rule. “First, where the
conduct of foreign officials in acquiring the evidence is ‘so extreme that they shock the judicial
conscience’, a federal court in the exercise of its supervisory powers can require exclusion of the
evidence so seized.” (United States v. Maturo, 982 F.2d 57, 61 (2d Cir. 1992); (quoting Stowe v.
Devoy, 588 F.2d 336, 341 (2d Cir. 1978)). “Second, where cooperation with foreign law
enforcement officials may implicate constitutional restrictions, evidence obtained by foreign
officials may be excluded.” (.id); (citing United States v. Paternina-Vergara, 749 F.2d 993, 998
(2d Cir. 1984)).
                “Within the second category for excluding evidence, constitutional requirements
may attach in two situations: (1) where the conduct of foreign law enforcement officials rendered
them agents, or virtual agents, of United States law enforcement officials; or (2) where the
cooperation between the United States and foreign law enforcement agencies is designed to evade
constitutional requirements applicable to American officials.” (.id) (United States v. Restrepo, No.
S101 Crim. 1113, 2001 U.S. Dist. LEXIS 21760, 2002 WL 10455, at *6 (S.D.N.Y. Jan. 3, 2002)).




                                                  7
                1. CONDUCT OF THE PANAMANIAN AUTHORITIES SHOCKS
                    THE CONSCIENCE

        That which "shocks the conscience" occurs largely in the context of excessive force claims,
but it can apply to other areas of government activity as well. (Velez v. Levy, 401 F.3d 75, 79 (2d
Cir. 2005) The measure of what is conscience-shocking is no calibrated yard stick. (Johnson v.
Newburgh Enlarged Sch. Dist., 239 F.3d 246, 252 (2d Cir. 2001)). Nevertheless, "malicious and
sadistic" abuses of power by government officials, intended to "oppress or to cause injury" and
designed for no legitimate government purpose, unquestionably shock the conscience. (.id).
        The Government contends that being under the threat of arrest and imprisonment by the
Panamanian authorities when the information and materials were being gathered from Attorney
Ramses Owens’s personal mobile device at the request of the Government does not shock the
conscience. Since, May of 2018, Attorney Ramses Owens has been arrested on three different
occasions by the Panama authorities. The last arrest occurred on December 7, 2018. The 18th
Circuit Criminal Court on December 13, 2018, ordered the release of Attorney Ramses Owens
subject to restrictions placed by the criminal court. The Director of the Direction of Judicial
Investigation (DIJ) refused to release Attorney Ramses Owens from detention regardless of the
order issued by the 18th Circuit Criminal Court. In other words, Attorney Ramses Owens spent
twenty-nine days (29) incarcerated under no legal justification until the Supreme Court of Justice
of the Republic of Panama ordered his release on January 10, 2019, after adjudicating a Habeas
Corpus filed on behalf of Attorney Ramses Owens. During the 29 days incarcerated, Attorney
Ramses Owens suffered physical and psychological harm from the anguish of being incarcerated
without justification. Attorney Ramses Owens was deprived of privacy, liberty and subjected to a
stigmatized status of a criminal. In addition, his prolonged detention coupled with the constant
media coverage surrounding the Panama Paper cases has caused him to be socially convicted by
the society of the Republic of Panama. For some prisoners, incarceration is so stark and
psychologically painful it represents a form of traumatic stress severe enough to produce post-
traumatic stress reactions once released.
        Attorney Ramses Owens was under the threat of arrest when the Panamanian authorities
were gathering the information and material from his mobile device for the Government. Attorney
Ramses Owens feared being incarcerated for an unknown period similarly as in December of 2018,
if he did not comply with the orders of Panamanian authorities. Under the totality of the
circumstances, a reasonable person may conclude that malicious abuses of power by the
Panamanian officials shock the conscience.
                2. GOVERNMENT EVADED CONSTITUTIONAL REQUIREMENTS
        At the time the Government sent the request to the Panamanian Authorities to gather the
information and materials stored in the mobile device of Attorney Ramses Owens it knew that the
undersigned counsels were representing Attorney Ramses Owens in this case. The Government
used the MLAT between United States and the Republic of Panama to circumvent the
constitutional requirement to get a search warrant. In contrast, when the Government searched
Elder, Gaffey & Paine, P.C., the offices of a co-defendant, it obtained a search and seizure warrant
issued by a District Court for the District of Massachusetts.4 Therefore, the Government failed to


4
    Government relied on the “Panama Papers” to obtained search and seizure warrant. (Doc. 76-5, Page 6).

                                                         8
provide the undersigned counsels with a notice of the search of Attorney Ramses Owens mobile
device. Therefore, constitutional requirements must attach, and the evidence seized by the
Panamanian authorities from the mobile device of Attorney Ramses Owens must be excluded
because the Government evaded constitutional requirements applicable to it by wrongfully using
the MLAT to obtain the previously mentioned evidence –in attempts to circumvent constitutional
requirements.
                3. THE PANAMANIAN AUTHORITIES ARE AGENTS OF THE
                   GOVERNMENT

        Upon a request made by U.S. Attorney's Office for the Southern District of New York the
bank accounts of Revack Holdings Foundation held in a Panamanian Bank were seized by the
Public Ministry of the Republic of Panama on or about the week of March 25 to March 29 of 2019.
Under the circumstances, the Public Ministry of the Republic of Panama was acting as the agent
of the U.S. Attorney's Office for the Southern District of New York. It is important to note that
Revack Holdings Foundation is not a party to a civil or criminal matter in the Republic of Panama.
Moreover, Revack Holdings Foundation is not a party to civil or criminal matter in the United
States. The interaction between the Government and the Panamanian authorities is confidential
and the public is not privileged to such communication. It will be practically impossible to prove
that the Government ordered the seizure of the bank accounts, unless this Court orders the
Government to provide the MLAT requests sent to the Panamanian authorities. The conduct of the
Panamanian Authorities clearly renders them as an agent of the United States. Therefore,
constitutional requirements must attach, and the evidence seized by the Panamanian authorities
from the mobile device of Attorney Ramses Owens must be excluded.

                4.  THE DATA PROCURED BY THE UNITED STATES
                CONTAINS ATTORNEY-CLIENT PRIVILEGED
                COMMUNICATIONS AND MUST BE EXCLUDED AS EVIDENCE

         Notwithstanding Attorney Ramses Owens’s absence, he must be afforded all the rights
and protections provided by the laws of the United States. The data and the communication records
acquired from the mobile device of Attorney Ramses Owens by the Panamanian Authorities for
the United States Attorney’s Office for the Southern District of New York must be excluded
because it runs afoul to the principals of our judicial system. The data procured by the United
States contains attorney-client privileged communications, between the undersigned counsels and
Attorney Ramses Owens. It is important to note, that the data and communication obtained also
contains attorney-client communication between Attorney Ramses Owens and his clients, who are
not parties to this criminal matter. Therefore, the undersigned counsels respectfully requests that
the data and communication records acquired from the mobile device of Attorney Ramses Owens
by the Panamanian Authorities must be excluded as evidence because the cooperation between the
United States Attorney’s Office for the Southern District of New York and the Panamanian


U.S. District Judge Richard F. Boulware has declined to sanction the now-defunct Panama-based law firm Mossack
Fonseca in a civil suit seeking to recover $1.6 billion in bonds from Argentina, stating that the so-called “Panama
Papers” are not reliable enough to serve as a basis for sanctions. (NML CAPITAL, LTD v. REPUBLIC OF ARGENTINA, et
al.) Case 2:14-cv-00492-RFB-VCF, Doc. 307, Filed 03/27/19

                                                        9
Authorities was intended to evade constitutional requirements applicable to United States
Attorney’s Office for the Southern District of New York.

                                   III.   CONCLUSION

       For the foregoing reasons, the defendant, Attorney Ramses Owens, respectfully
requests that the Court grant his Letter Motion and exclude the unlawfully obtained
evidence.

Respectfully submitted,


/s/Jeremy Iandolo                                /s/ Charlie Carrillo
Jeremy Iandolo, Esq.                      Charlie Carrillo, Esq.
7621 13th Street                                 259 West Patrick Street
Brooklyn, NY 11228                        Frederick, Maryland 21701
E-mail: jiandolo@jiandololaw.com          E-mail: charlie@carrillobrux.com
Phone: 718-303-0802                       Phone: 301.378.8595




                                            10
